DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 74-88 are pending are pending and under examination.


Objections to Specification 
The objections to the specification are withdrawn in view of Applicant’s arguments and the amendments to the Specification. 


35 USC § 103(a) rejections withdrawn 
The rejection of claims 74-83 under 35 U.S.C. 103(a) as being unpatentable over Tesar et al (US Patent Application Publication 20100285004, published Nov 11, 2010, filed Feb 7, 2005, IDS) in view of Peipp et al, (Blood, 2005, 106 (11):944A, IDS) are withdrawn in view of Applicant’s Declaration by Michel de Weers attesting that the Ab005 antibody and hybridoma were not available to the public prior to the effective filing date of the instant application.

The rejection of claims 74-88 under 35 U.S.C. 103(a) as being unpatentable over Tesar et al (US Patent Application Publication 20100285004, published Nov 11, 2010, filed Feb 7, 2005, IDS) in view of Peipp et al, (Blood, 2005, 106 (11):944A, IDS) in further view of Medich et al (US 2008/0131374, published 5 June 2008, effective filing date 19 April 2006) are withdrawn in view of Applicant’s Declaration by Michel de Weers attesting that the Ab005 antibody and hybridoma were not available to the public prior to the effective filing date of the instant application.





35 USC § 112 1st  paragraph rejection maintained 
The rejection of claim 75  for failing to comply with the written description  requirement is maintained.

Applicant argues that the skilled artisan would readily recognize that Applicant was in full possession of the claimed invention from the description provided in the specification, combined with the knowledge in the field and maturity of the science at the relevant filing date. Applicant argues that the present specification exemplifies antigen-binding regions which bind to CD38, and provides their variable heavy and light chain sequences, as well as CDR sequences.  Applicant argues that the specification also contemplates variants of the exemplified antigen-binding regions having variable region sequences with at least 90% identity to reference variable region sequences. Applicant argues that the level of skill in the art and the maturity of the technology of generating variants of the antibodies or antibody fragments which retain antigen binding activity were high at the effective filing date of the present application. Applicant argues that based on the structural and functional information provided in the specification, the skilled artisan would conclude that Applicant was in full possession of the presently claimed invention.
Applicant argues that it is well-established that most CDRs have discrete sets of conformations that their secondary structures assume, known as canonical structures (e.g., Chothia et al., Nature 342:877-883,1989; Chothia et al., J. Mol. Biol. 227:799-817, 1992; Appendices A and B). Applicant argues that these canonical structures describe the backbone conformation of the CD Rs and the amino acid positions within the CDR which are required to maintain that conformation. Applicant further argues that  amino acid substitutions which are tolerated at these positions without disrupting the canonical conformation are known (e.g., Chothia and Lesk, 1989; Chothia 1992, supra). Applicant argues that accordingly, given the knowledge and level of skill in the art, the effect of single and/or multiple mutations at various sites in CDRs are predictable to the skilled artisan. 
Applicant’s arguments have been considered but are not persuasive. Claim 75 encompasses antibodies with up to 20 amino acid substitutions to antibody 005. The specification does not demonstrate which amino acids of antibody 005 are essential for the binding of antibody 05 to CD38. Applicant has not pointed to which of the amino acids of the listed CDRs of antibody 005 which may be substituted based on the disclosures of Chothia (89) and Chothia (92) . The specification does not disclose which amino acids are likely to form bonds with the CD38 antigen.  The specification does not disclose any crystal structures referred to in Chthia based on the amino acid sequences of the CDRs of antibody 005 that would indicate which amino acids of the CDRs may be substituted, added or deleted. As discussed previously, Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. Colman teaches that even a very conservative substitution may abolish binding or may have very little effect on the binding affinity. Casset disclose that more than one CDR may be essential for antigen binding or maintaining the conformation of the antigen binding site. Based on the disclosures of Rudikoff, Colman and Casset and the lack of any disclosure in the specification indicating which amino acids of antibody 005 may be substituted without losing the ability of the antibody to bind CD38.  One of ordinary skill in the art would not be able to identify the broadly claimed genus of antibodies which binds to CD38 and comprises light and heavy chain variable region sequences which are at least 90% identical to SEQ ID NOs: 12 and 17, respectively and are capable of treating rheumatoid arthritis.
 

Summary
Claims 75 stand rejected.
Claims  74 and 76-88 are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm..  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
	
	/MARK HALVORSON/           Primary Examiner, Art Unit 1642